—Order, Supreme Court, Bronx County (Anne Targum, J.), entered December 20, 1994, which denied plaintiff’s motion to dismiss defendant Seneca Home Attendant Program’s first affirmative defense of limited liability under CPLR article 16, unanimously affirmed, without costs.
In this action for personal injuries, Seneca’s employee, who was plaintiff’s home attendant, was merely a passenger in the ambulette in which plaintiff was being transported, and was therefore not "using” the vehicle within the meaning of the exception to limited liability, for jointly liable defendants contained in CPLR 1602 (6). Concur — Murphy, P. J., Wallach, Ross, Nardelli and Tom, JJ.